A number of alleged errors in the trial of the case are assigned, which, in so far as they are deemed essential in reviewing the case, will be discussed in the order presented.
The first four assignments are the usual ones: That the court erred in overruling motion for new trial; that the verdict is contrary to law, and is not sustained by the evidence; and errors of law occurring during the trial.
The fifth assignment is, in effect, that after the case had been submitted to the jury, the sheriff was guilty of misconduct in talking to the jury before they had agreed upon their verdict. The record shows that John Wright, sheriff, had charge of the jury; that the jury room was across the street from the hotel; that some of the jurors would lie in the windows of the jury room, and could be seen from the hotel. The judge and the sheriff noticed this, and the judge told the sheriff to tell the jurors to get out of the windows. The sheriff testified that he told the jurors not to lie up in the windows; that the judge had told him to tell them to "get out of the windows and get together and reach a verdict, or get to work and do something"; that the people gathered outside could hear them. *Page 299 
The defendant's counsel cite the case of Ridley v. State,5 Okla. Crim. 522, 115 P. 628, and numerous cases from other states in support of their position.
Our Code provides (section 5906, Rev. Laws 1910):
"After hearing the charge, the jury may either decide in court, or may retire for deliberation. If they do not agree without retiring, one or more officers must be sworn to keep them together in some private and convenient place, and not to permit any person to speak to or communicate with them, nor do so themselves, unless it be by order of the court, or to ask them whether they have agreed upon a verdict, and to return them into court when they have so agreed, or when ordered by the court."
It is the duty of the court and sheriff to prevent, if possible, any misconduct on the part of the jury, and it is the duty of the officer in charge to see that jurors properly conduct themselves and observe the requirements of law, and that they do nothing that would prevent a full and fair consideration of the case. The court noticed that some of the jurors were sitting in the open windows within the hearing of people outside, and directed the sheriff, who was the officer in charge, to tell them not to do so. If the court had seen fit to tell the sheriff to remove the jury from that room to another room, the sheriff would have had to tell the jury to enter another room. It may be that the sheriff in enforcing the order of the judge said more than was necessary, but under the evidence in this case nothing short of error prejudicial to the substantial rights of the defendant would justify us in setting aside the verdict. Private communications, or conversations between jurors and third persons, or the officer in charge, are absolutely forbidden by law, and a defendant is entitled to the presumption that such misconduct would be prejudicial to him, and the burden of proof would be on the state to show that a defendant suffered no injury by reason of such misconduct. Selstrom v. State, 7 Okla. Ct. 345,123 P. 557. However, this rule has no application to the objection here made. It is manifest that the words spoken by the sheriff in enforcing the order of the court were not of such a nature that injury *Page 300 
may be fairly presumed. The language used was neither threat nor advice, nor even a suggestion. We think the objection is without merit.
The sixth assignment of error is that John Spivey, one of the jurors, had formed and expressed an opinion adverse to the defendant previous to his being sworn as a juror. In his verified motion for a new trial the defendant states "that said juror was by his counsel fully examined and stated under oath that he had no opinion as to the guilt or innocence of the defendant, and had no knowledge concerning the circumstances surrounding the killing; that he could try the defendant fairly and impartially, and would do so, and that he had no prejudice against the defendant merely because he was charged with the murder of his brother." In support of this ground the affidavit of J.T. Tampen is attached, wherein affiant states that on the 25th day of August, 1911, he had a conversation with the juror, John Spivey, at Nocona, Tex., and while discussing the defendant's case, Spivey said:
"From what I heard Dick Horton ought to be mobbed, and I would be willing to help mob him; any man that would take his brother's life, no punishment would be too bad."
The juror Spivey, being duly sworn, testified that he made no such statement, nor any similar statement; that he knew the affiant Tampen; that when he was a justice of the peace at Fleetwood, affiant was convicted of gambling before him.
In Smith v. State, 5 Okla. Crim. 282, 114 P. 350, it is said:
"The mere fact that two parties attempted to impeach a juror does not, by any means, settle the question of credibility as between such parties and the juror. If it did, but few verdicts could be sustained, because in almost every case it would be possible to find two or more persons who would make affidavits impeaching a juror. * * * The question of credibility was one to be determined by the trial court, and, in the absence of a showing that this discretion was abused, it cannot be reviewed here. There is nothing in this record to indicate any abuse of discretion on the part of the trial judge."
It is a settled rule of this court that the finding of the trial court upon a question of fact, arising upon affidavits and *Page 301 
evidence adduced on a motion for new trial, will not be disturbed where the evidence reasonably tends to support such finding.
The seventh assignment of error is that Josh Wheeler, another one of the jurors, had formed and expressed an opinion adverse to the defendant previous to his being sworn as a juror, as shown by the affidavit of one A.E. Rogers, attached to the motion for new trial. According to this affidavit, Rogers had a conversation with the juror Wheeler at the home of William Rogers on the 10th day of September, 1911, and said juror stated to him, while discussing the defendant's case, "that he had heard of the case of Dick Horton, and that he was on the jury down at Ryan, and that he did not believe that they would get a jury out of the 24 jurors, because he had been talking to all of them about the case, and he did not think any of them would sit on it, for he would not himself. That he saw him in the courthouse, and when he went out he looked as if he had done nothing more than kill a chicken, and that most any man ought to be willing to sit on his jury, and that any man who would kill his brother ought to have to serve a term, but that he did not want to be the man who put it onto him." Counsel contend that the trial court erred in refusing to set aside the verdict on account of the disqualification, prejudice, and misconduct of the juror Wheeler, as shown by the affidavit of A.E. Rogers, which the state did not introduce any proof to deny or contradict. For some reason, not apparent from the record, there is considerable difference between the allegations of the motion for new trial as to the juror Spivey and the juror Wheeler. As to Spivey there is an allegation that in the examination of the jurors on voir dire
said juror was asked as to his bias and prejudice, but as to the juror Wheeler, no such allegation is made. The only evidence showing that the juror Wheeler was ever placed on his voir dire
in this case is shown by the record as follows:
"Thereupon said jurors were duly sworn to true answers make to the questions propounded to them touching their qualifications to serve as jurors in said case. Thereupon said jurors were interrogated by counsel for both the state and the defendant." *Page 302 
In view of the condition of the record presented, we cannot say that the defendant's complaint is well founded. In order for the defendant to predicate error on account of the declaration of the juror Wheeler as averred in Rogers' affidavit, it would be necessary for the record affirmatively to show that said juror had been duly examined on voir dire, and had stated under oath that he was not biased or prejudiced, and had not formed or expressed an opinion as to the guilt or innocence of the defendant. The record contains no recital of such examination. It only appears from the statement of counsel in their brief. It is not even alleged in the verified motion for a new trial. A defendant must exercise all the rights that he has under the statutes to find out whether or not a juror is qualified before he can take advantage, after verdict, of such juror's incompetency or disqualification.
A defendant cannot sit supinely by and allow disqualified and incompetent jurors to be selected to try him, and then take advantage of his own indifference or negligence, nor can a defendant call upon this court to presume that he asked a juror certain questions, in the absence of a showing in the record that such questions were asked. A known ground of disqualification of a juror before or during the progress of a trial is waived by withholding it or refusing, or declining to raise the objection until after verdict. See Queenan v. Territory, 11 Okla. 261,71 P. 218, 61 L.R.A. 324; Id., 190 U.S. 548, 23 Sup. Ct. 762, 47 L. Ed. 1175.
We think it may be safely said that upon principle, if the defendant accepts a juror without availing himself of the right to examine such juror on voir dire, for the purpose of testing his impartiality, or without availing himself of the right to challenge him for cause, and it should be discovered after verdict that he was incompetent by reason of prejudice, the defendant would not be entitled to a new trial on that ground under our statute.
In the case of State v. Morrison, 67 Kan. 144, 72 P. 554, it is said: *Page 303 
"Again, we believe it is a rule of universal application, when a motion for a new trial is supported by affidavits charging members of the jury with having expressed an opinion as to the guilt of the defendant prior to the trial, such affidavits must unequivocally state that both defendant and counsel for defendant were ignorant of such fact at the time of impaneling the jury. In the case at bar the affidavits filed close with the following language, either in substance or exact words: `The affiant further says that he never told the defendant or any of her attorneys of said conversation until after the trial had closed and the verdict had been rendered in said case.' Neither the defendant nor any of her counsel made any statement as to their knowledge of the making of such statements alleged to have been made by the jurors prior to the trial of the case. * * * There is no allegation in the affidavits that affiant did not communicate to others than the defendant or her counsel the fact that such statements were made. Error is never presumed. The record is insufficient to show the statements alleged to have been made by the jurors, if made, were unknown to the defendant or her counsel prior to the impaneling of the jury."
See, also, Robinson v. Territory, 16 Okla. 241, 85 P. 451.
In the case of Stouse et al. v. State, 6 Okla. Crim. 415,119 P. 271, it is said:
"It is well settled that, as a general rule, a verdict will not be set aside for reasons that would be sufficient to disqualify on a challenge for cause which existed before the juror was sworn, but which was unknown to the accused until after the verdict, unless it appears from the whole case that the accused suffered injustice from the fact that the juror served in the case."
Under the evidence in this case, we think it would be sufficient to say that the verdict returned is almost conclusive of the fact that the defendant was tried by a fair and impartial jury.
Finally, it is claimed that the court erred in giving instruction No. 12. No objection was made or exceptions taken to the instructions given by the court, and no other instructions were requested to be given. We have examined the instruction criticized, and we think that this instruction correctly states the law applicable to this case, and we further find that the charge of the court contains a full and fair presentation of the defense. *Page 304 
Having noticed and considered all of the assignments of error presented by the defendant's brief, and upon a careful examination of the entire record, we are of the opinion that no error was committed by the trial court prejudicial to the substantial rights of the defendant. The judgment of conviction is therefore affirmed.
ARMSTRONG, P.J., and FURMAN, J., concur.